                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LMP B&B HOLDINGS, LLC,                                       CIVIL ACTION
              Plaintiff,

               v.

TONY L. HANNAN,                                              NO. 19-385
MICHELE G. HANNAN,
B&B WORLDWIDE HOLDINGS, LLC,
and BRUNSWICK SQUARE, LLC,
                Defendants.

                                           ORDER

       AND NOW, this 13th day of September, 2019, upon consideration of Defendants’

Motion to Dismiss Complaint or, in the Alternative, to Transfer (Document No. 12, filed April 1,

2019) and Plaintiff LMP B&B Holdings, LLC’s Response to Motion to Dismiss Complaint or, in

the Alternative, to Transfer (Document No. 17, filed April 26, 2019), for the reasons stated in the

accompanying Memorandum dated September 13, 2019, IT IS ORDERED that Defendants’

Motion to Dismiss Complaint or, in the Alternative, to Transfer is DENIED.

       IT IS FURTHER ORDERED that a preliminary pretrial conference by telephone will

be scheduled in due course.

                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.
